DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:  The Application Data Sheet incorrectly identified one of the priority applications as “627728804” rather than --62728804--. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, threads that are engaged by the threaded knob (Claims 3 and 16); the rod-and-piston on the first side when the threads are also on the first side (Claim 4; due to alternative language in claim 3); the integration of the attachment support to another part of the small vehicle, specifically the foot deck and the track assembly (claim 9); the individual wheel of the small vehicle including an individual instance of the suspension system (claim 11); and the control pad adapted to control a functioning of the suspension system (claim 12)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. As is discussed in greater detail below with respect to the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 14 and 19 are objected to because of the following informalities:  in claim 14, “adapted interpret” should be --adapted to interpret--; and in claim 19 “at least on control” should be --at least one control--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
	An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 
 	Claims 12 and 14 both recite that a control pad or processor is adapted to “control” the “functioning of the suspension system.”  Claim 14 further recites that the processor is “adapted [to] interpret a user’s motion and pressure to control the small vehicle and a functioning of the suspension system. These recitations are directed to functional language without setting forth any structure for performing the function.  These unlimited functional claim limitations extend to all means or methods of resolving a problem and are not adequately supported by the written description or commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph.  The invention is described in terms of a method of making and/or its function (i.e., being adapted to control the small vehicle and to control the functioning of the suspension), and lacks written descriptive support because there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. Applicant has described functions throughout the claims and specification, without any structure which would facilitate the carrying out of these functions.  For example, what structure carries out the controlling of the suspension? Is there a device responsible for taking commands from a controller/processor and then adjusting the suspension? Is there some structure or device which is represented other than the recited manual threaded knob? How does the processor/controller adjust the suspension based on the user’s motion and pressure?  Because the patent specification fails to describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, the claims are found to not satisfy the written description requirement. The Applicant fails to show possession of the claimed invention because the Applicant has not sufficiently described the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. See MPEP 2163 and 2173.05(g). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 11-12, these claims are directed to a suspension system, but then recite limitations that are related to the structure of the small vehicle (number of wheels and features of the control pad of the small vehicle) without limiting the suspension system itself.  It is unclear whether the small vehicle is now being positively claimed as a part of the suspension system.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10, 13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fehn, Jr. (6,618,739).
	Regarding claims 1-2, 13 and 15, Fehn discloses a suspension system for a small vehicle and a method for suspending a small vehicle, comprising/providing: 
	a shock absorbing spring (58; see Figs. 1 and 3 showing hinged embodiment along with coil spring details in Fig. 2) having two spring ends, with each spring end abutting a 5spring actuator (54, 56) that acts on the spring to compress the spring when force is applied downward on the small vehicle; and 
	a chassis integration assembly having a first portion (14) and a second portion (16) that include at least one attachment support (52), at least one support hinge (48) connected to the attachment support, and at least one travel assembly (see e.g., Fig. 2 showing the shock absorber 18 with a cylindrical body within the spring 58) spanning the first 10portion and the second portion; 
	wherein the support hinge (48) connects the first portion and the second portion, forms a fixed pivot axis between the first portion and the second portion, and allows the first portion and the second portion to pivot relative to each other; 
	wherein the travel assembly (internal piston within spring 58) traverses the spring and connects to the spring 15actuators that engage the spring ends (see Fig. 2); and 
	wherein the travel assembly (internal piston within spring 58) has a first side and a second side that are adapted to travel relative to each other to allow the travel assembly to shorten and lengthen as the first portion and the second portion pivot relative to each other (implicit as a non-collapsing internal structure within spring 58 would prevent the spring from collapsing at all);
	an adjustment mechanism (see Col. 6, lines 22-27); 
	wherein the adjustment mechanism is adapted to adjust a travel range of the shock absorbing spring to adjust a range of compression of the shock absorbing spring relative to a force-bearing capacity range of the small vehicle (i.e., allowing for the spring to be made stiffer or softer).
	Regarding claim 10, Fehn further discloses that two instances of the suspension assembly are provided at the front and rear of the small vehicle.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fehn.
	Regarding claims 8-9, while Fehn discloses that the attachment support (52) is coupled to the foot deck (33) and the second portion (16) is coupled to the truck (16; see Figs), it does not disclose that these portions are integrated into the deck and truck.
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to having integrated the abutting coupled suspension elements into the overlying structure of the small vehicle (i.e., the deck and truck), since the use of a one piece construction instead of the structure disclosed in the prior art would have required only routine skill in the art. The motivation for doing so would be to reduce the number of components to ease assembly and/or increasing strength or rigidity of the vehicle components by eliminating fasteners that may be lost or come loose.
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fehn in view of Yu et al. (CN 107413039, see attached machine translation).
	Regarding claims 3 and 16, while Fehn discloses that the spring-based suspension system can be adjusted to change the ride of the device it does not specifically recite that an adjustment knob is used to compress/relax the spring.
	Yu teaches another suspension system for a small vehicle including a spring-based suspension element (5-7) that when the threaded adjustment knob (7) is turned, the distance between the spring’s (5) ends are increased or decreased.
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the suspension system of Fehn to use a threaded adjustment knob as taught by Yu to arrive at the claimed device. A person of ordinary .
Claims 4-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fehn in view of Yu as applied to claims 3 and 16 above, and further in view of Cole et al. (7,216,876).
	Regarding claims 4, 7, and 17, while Fehn discloses that the spring-based suspension system can include coil springs (see Fig. 2) and fluid-based springs/dampers (see Fig. 3) and also discloses that the coil spring encloses a telescoping cylindrical structure (see Fig. 2 and 4) it does not disclose a coil-over suspension configuration with the internal element having a piston.
	Cole teaches another small vehicle suspension system, including a spring/damper element (100; see Fig. 4) having a hydraulic piston (130) and cylinder (102).  Cole further teaches that combinations of a hydraulic piston and springs to form the suspension/damping system (see Col. 6, line 59 to Col. 7, line 3). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the suspension of the Fehn combination to use a hydraulic suspension element and to combine a mechanical and hydraulic suspension as taught by Cole to replace the telescoping inner support of Fehn with the telescoping hydraulic piston of Cole to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., -------using both a mechanical spring and a hydraulic spring/damper in a suspension) to known devices (e.g., suspensions for a vehicle) ready for 
Regarding claims 5-6, Fehn discloses that the first portion includes a foot deck attachment support (32) adapted to attach the suspension system to a foot deck (33) of the small vehicle, and the second portion includes a truck attachment support (84) adapted to attach the suspension system to a truck assembly (22) of the small vehicle; 
wherein 15each of the foot deck attachment support (32) and the truck attachment support (84) includes a travel hinge (62).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fehn in view of Liu (US 2001/0030404).
Regarding claim 11, Regarding claim 11, Fehn does not disclose that each wheel of the small vehicle has its own instance of the suspension system.
	Liu teaches another small vehicle suspension system wherein each of the front and rear wheels has its own compressible spring suspension system.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the suspension system and small vehicle of Fehn to use only one wheel in the front and rear as taught by Liu to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one known element (suspended small vehicle having one wheel in front and back) for another (a suspending small .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fehn in view of Garcia Elena (9,908,032).
	Regarding claim 12, Fehn does not disclose that the small vehicle is motorized or that a controller is provided to control the motorized features.
	Garcia Elena teaches another small vehicle having motorized wheels that are controlled by a controller/pad (23) mounted with a deck-mounted handle/mast (22; see e.g., Fig. 9 and Col. 6, lines 31-51), wherein operation of the motor’s results in the suspension/damping elements (19) reacting to the operation of the motors during travel, which reads upon a reasonably broad interpretation of the controller being adapted to control a functioning of the suspension system (i.e., the suspension system 19 reacting to the change in speed dictated by the use of the controller).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the suspension system and small vehicle of Fehn to user controlled motorized wheels as taught by Garcia Elena to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., motorizing a small vehicle’s wheels) to known devices (e.g., personal transport vehicles) ready for improvement to yield predictable results (e.g., -------a personal transport having increased speed with less physical input by the user).	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia Elena in view of Fehn and Cole.
	Regarding claim 18, Garcia Elena discloses a small vehicle comprising:
	a handle (see Fig. 9) including a control pad (23) and a handle stem (22), the control pad having a hand grip;
	a foot deck (2) connected to and supporting a lower end of the handle;  
	5a chassis (see Fig. 6) connected to and supporting the foot deck, the chassis including a plurality of axles, at least one motor (see Col. 6, line 34), a plurality of wheels (9), a suspension system (14); and 
	a small vehicle control user interface system located in the handle, coupled to the motor, and adapted to control the motor.
	Garcia Elena does not disclose the structure of the suspension system or that the vehicle has a user-controlled braking system. 
	Fehn teaches another small vehicle including a suspension system comprising:
	a shock absorbing spring (58; see Figs. 1 and 3 showing hinged embodiment along with coil spring details in Fig. 2) having two spring ends, with each spring end abutting a 5spring actuator (54, 56) that acts on the spring to compress the spring when force is applied downward on the small vehicle; and 
	a chassis integration assembly having a first portion (14) and a second portion (16) that include at least one attachment support (52), at least one support hinge (48) connected to the attachment support, and at least one travel assembly (see e.g., Fig. 2 showing the shock 
	wherein the support hinge (48) connects the first portion and the second portion, forms a fixed pivot axis between the first portion and the second portion, and allows the first portion and the second portion to pivot relative to each other; 
	wherein the travel assembly (internal piston within spring 58) traverses the spring and connects to the spring 15actuators that engage the spring ends (see Fig. 2); and 
	wherein the travel assembly (internal piston within spring 58) has a first side and a second side that are adapted to travel relative to each other to allow the travel assembly to shorten and lengthen as the first portion and the second portion pivot relative to each other (implicit as a non-collapsing internal structure within spring 58 would prevent the spring from collapsing at all).
	Cole teaches another small vehicle including a motorized wheels and a user-controlled braking system (see Col. 22, lines 5-18 describing the user hand-held controller activating the brake).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the small vehicle of Garcia Elena to use a hinged pivoting suspension as taught by Fehn and to include a brake as taught by Cole to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., substituting one suspension configuration for another and braking a small vehicle’s wheels) to known devices (e.g., personal transport vehicles) ready for improvement to yield predictable .	
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Elena in view of Fehn and Cole as applied to claim 18 above, and further in view of Treadway et al. (US 2018/0104567).
	Regarding claim 19-20, the above Garcia Elena combination discloses using two suspension on the front and rear; further the combination, while providing for a user operated controller that affects the operation of the vehicle including the motors and suspension, does not disclose that the controller has at least one sensor and communication device or that the hand grip is a donut-resembling ring. 
	Treadway teaches another small vehicle including a user-held controller (1200/1300 see e.g., Fig. 13) wherein the controller is a remote control, necessitating a means of communicating with the vehicle’s motor and touch pads (see ¶0062, the use of which reads upon a reasonably broad interpretation of the term sensor as the controller senses when the user engages the touch pad).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the small vehicle of the Garcia Elena combination to use a touch-sensitive remote control as taught by Treadway to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., substituting one controller input for another) to known devices (e.g., personal transport vehicles with remote 
Lastly, while none of the prior art specifically recite that the hand grip is a ring, one skilled in the relevant art could modify the controller handle of the combination to have a ring shape since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be to allow the transport to be more readily carried and/or providing a location to receive a cable lock for securing the vehicle from theft.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference(s) as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE CLEMMONS/             Primary Examiner, Art Unit 3618